Citation Nr: 0406709	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lymphocytic 
leukemia.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran has been recognized as having active military 
service in the United States Merchant Marine from April 13, 
1945, to August 3, 1945, and from August 16, 1945, to 
December 5, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, in which the veteran's claims for 
service connection for lymphocytic leukemia and prostate 
cancer were denied.  An appeal was perfected as to both 
issues.

The veteran provided testimony before the undersigned 
Veterans Law Judge (VLJ) via a videoconference hearing at the 
RO in September 2002, with the VLJ sitting in Washington, 
D.C.  A transcript has been associated with the claims file.

The issues in this case are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)), which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  

Subsequent to the enactment of the VCAA, there has been a 
significant amount of analysis pertaining to the effective 
date, the scope, and the remedial aspects of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 
353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003).

Notwithstanding the uncertainty as to the precise application 
of the VCAA, exemplified in the authorities cited above, in 
this instance the record reflects that the RO notified the 
veteran in March 2002 of what VA would do with regard to his 
claims.  However, the March 2002 notice does not satisfy the 
notification requirement under the VCAA.  38 U.S.C.A. 
§ 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
require the RO to inform a claimant as to which evidence VA 
will provide and which evidence the claimant is to provide, 
and, pursuant to the Court's holdings, require remand where 
the RO has failed to do so before transferring the case to 
the Board.  See Quartuccio, supra; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify any VCAA notice documents in the file 
which satisfy compliance with Quartuccio).  

In addition, the veteran's service medical records are not a 
part of the claims folder.  The record indicates that the RO 
requested his service medical records in March 2002, and it 
appears that they have not been received by the RO.  The law 
provides that the efforts to obtain records from a Federal 
department or agency shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2003).  The RO should again request 
the veteran's service medical records.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations, as well as subsequent judicial 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should provide the appellant 
appropriate notice under the VCAA and 
other controlling authority.  Such notice 
should specifically apprise him of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claims, request or tell 
him to provide any evidence in his 
possession that pertains to his claims, 
and inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.

2.  The RO should contact the appropriate 
Federal agency or agencies and request 
the veteran's service medical records.

3.  After the RO undertakes review of the 
issues, to include any additional 
evidentiary development, the appellant 
should be provided with an SSOC, 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, and addressing any additional 
matters raised by the veteran's hearing 
testimony.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


